Upon reversal and remand of a cause like this one for the purpose of having made a proper finding of facts as required by the statutes, the effect is to open up the entire record for the purpose of making such findings of facts, and to leave the cause open for the entry of such appropriate decree pursuant to such findings, as the law and the facts as hereafter found, will justify.
Upon a remand of this cause the court below is not precluded from reaching a different conclusion, nor is it restrained from rendering a different decree, if in his opinion the finding of facts, when made by him, as circuit judge, shall so require.
To give such effect to our previous opinion in this case would be to make the required finding of facts we have directed, a useless formality to be carried out by the circuit judge only as a means for amplifying the record for a possible new appeal, whereas what we have done is to reverse the present decree as having been erroneously entered because it was not properly predicated upon a finding of specific facts, as the statute requires.
Rehearing denied.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J. concur.